GIVENS, Justice.
Appellant’s appeal, from the order of the Industrial Accident Board denying compensation, urges the evidence does not support the denial of the award and shows appellant is entitled to compensation because either the tuberculosis, with which he is afflicted and thereby incapacitated for work, so suddenly appeared as to constitute an accident under Dobbs v. Bureau of Highways, 63 Idaho 290, 120 P.2d 263, and/or the evidence shows he has silicosis to a degree which was an essential factor in connection with the tuberculosis in causing his disability — thus an occupational disease under Section 72-1220, Idaho Code.
Several assignments of error are made, but only two are essential, both questions of fact. First, whether there is evidence to sustain the Board in considering there was not a sufficiently sudden onslaught of the tuberculosis to constitute an accident; and, second, the evidence is sufficient to support the finding that silicosis was not and is not an essential factor in causing, in connection with tuberculosis, claimant’s disability.
As suggested by appellant, these are basically medical questions. Two doctors testified in support of appellant’s position and two doctors testified to the contrary; thus, there was a conflict in the evidence.
*145 The prerogative of the Board is, by statute, constitution, and decisions of this Court, to determine such conflicts and determine the facts, and there is ample evidence to support their denial of the award.
There are no errors of law; therefore, the order denying compensation must be and is affirmed.
PORTER, C. J., TAYLOR and THOMAS, JJ., and McQUADE, District Judge, concur.